I concur in the judgment and opinion except as to the disposition of the second assignment of error. The issue raised therein is essentially made moot by our conclusion that disclosure was not required. To the extent that App.R. 12(A) requires each assignment of error be addressed, I would overrule the assignment of error, assuming, arguendo, disclosure was required, on the basis that the dismissal was not an abuse of discretion under the circumstances, particularly in light of the refusal of the prosecution to produce the informant for an in camera inquiry by the court. See People v. Viramontes (1978),85 Cal. App. 3d 585, 149 Cal. Rptr. 607; Florida v. Wells
(Fla.App. 1975), 308 So. 2d 163. *Page 71